NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-50130

                Plaintiff-Appellee,             D.C. No.
                                                2:03-cr-00847-ABC-TJH-2
 v.

BOBBY THOMPSON, AKA Seal B,                     MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Terry J. Hatter, Jr., District Judge, Presiding

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Bobby Thompson appeals pro se from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We need not address the government’s contention that the district court



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
should have dismissed Thompson’s motion as unexhausted. Any error in

addressing the motion on the merits was harmless because the district court

reasonably denied the motion on other grounds. See United States v. Keller, 2

F.4th 1278, 1283 (9th Cir. 2021).

      Thompson contends that the district court erred by failing to consider his

arguments for release and instead relying only on the government’s contentions.

The record reflects that the district court considered Thompson’s claims and

adequately explained that, even if Thompson had demonstrated extraordinary and

compelling reasons, it would not grant relief in light of the 18 U.S.C. § 3553(a)

sentencing factors, particularly the seriousness of Thompson’s offenses. See

Chavez-Meza v. United States, 138 S. Ct. 1959, 1965-67 (2018). Moreover, its

conclusion that the § 3553(a) factors weighed against release was not an abuse of

discretion. See Keller, 2 F.4th at 1281, 1284 (9th Cir. 2021).

      To the extent Thompson claims that he was entitled to appointment of

counsel for his compassionate release motion, his claim is unavailing. See United

States v. Townsend, 98 F.3d 510, 513 (9th Cir. 1996).

      AFFIRMED.




                                          2                                    21-50130